Citation Nr: 0423691	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
cervical spine disorder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran's DD Form 214 reflects that he served on active 
duty from August 1986 to December 1991, and that he had more 
than 5 years of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  By a 
December 1995 rating decision, the RO, in part, confirmed and 
continued the 10 percent rating for headaches, and proposed a 
reduction in the assigned rating for the cervical spine 
disorder from 20 to 10 percent.  Thereafter, the veteran 
submitted a statement in January 1996 in which he expressed 
disagreement with the proposed changes, and asserted that his 
headaches should be evaluated as at least 30 percent 
disabling.  By an April 1996 rating decision, the RO reduced 
the assigned rating for the cervical spine disorder from 20 
to 10 percent, effective July 1, 1996, and the veteran 
submitted a Notice of Disagreement regarding this reduction 
in March 1997.

The RO in Hartford, Connecticut, currently has jurisdiction 
over the veteran's claims folder.

The record reflects that the veteran initially requested a 
hearing in conjunction with his appeal, and that scheduled 
hearings have been postponed at his request.  As noted in a 
February 2004 Report of Contact, he requested an additional 2 
weeks in which to obtain additional evidence, and that it was 
agreed that if he was able to submit additional evidence he 
would be sent a hearing elections form.  However, it was also 
stated that if no additional evidence was submitted by the 
relevant due date, he would be sent the hearing election form 
anyway, and if he did not respond to that it would be 
presumed that he did not want to reschedule his previously 
postponed hearing.  The RO subsequently sent correspondence 
to the veteran in March 2004 regarding his hearing options, 
and no response appears to be of record regarding this 
correspondence.  Accordingly, his request for a personal 
hearing is deemed withdrawn.

This case was previously before the Board in March 1999, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO substantially 
complied with the March 1999 remand directives, and that a 
new remand is not required pursuant to the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  However, as detailed in 
the REMAND portion of this decision, additional development 
is required with respect to the cervical spine claim due to 
changes in the law that occurred during the pendency of this 
appeal.  Therefore, this issue will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's headache claim has 
been completed.

2.  The veteran's service-connected headaches are not 
manifest by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decisions which are the subject of this appeal were 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in March 2002 
which specifically noted what was necessary to establish 
entitlement to increased evaluations for his service-
connected cervical spine disorder and headaches, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the veteran 
has been provided with a copy of the appealed rating 
decisions, the April 1997 Statement of the Case (SOC), and 
multiple Supplemental Statements of the Case (SSOCs), which 
provided him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  Further, the 
August 2003 SSOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Thus, the duty 
to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded multiple 
examinations which evaluated the severity of his service-
connected headaches, and he has not indicated that the 
disability has increased in severity since the last 
examination.  In addition, the veteran and his representative 
have had the opportunity to present evidence and argument in 
support of his claim.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for tension 
headaches by an August 1993 rating decision which implemented 
a Hearing Officer's grant of service connection.  The 
disorder was evaluated as 10 percent disabling, effective 
December 19, 1991.

In November 1995, the veteran underwent a VA neurologic 
examination at which he reported that he experienced severe 
tension-type headaches 2 or 3 times a week, which were 
decreased with 50 milligrams of Indocin.  On examination, he 
was found to have no migraine, no throbbing, no visual 
disturbances, and no nausea.  

The veteran underwent a new VA medical examination by a board 
certified neurologist in November 2000 who noted that he had 
reviewed the medical records.  It was also noted that the 
veteran had had headaches pretty much in the occipital region 
radiating to the front of his head; that they had a dull, 
achy quality to them; and that they were present every single 
day.  Further, the veteran reported that on a scale of 1 to 
10, the headache that was present every day was approximately 
2 to 3 out of 10.  He also reported that there were severe 
headaches, and that he had about 5 flare-ups per month.  
These severe headaches were a 7 to 8 out of 10.  It was 
further noted that he was presently using Zomig for 
medication.  On examination, he was found to be an alert, 
oriented, and fluent person.  Head, eyes, ears, nose and 
throat (HEENT) examination was unremarkable.  Deep tendon 
reflexes were symmetrical, and gait was stable.  Based on the 
foregoing, the examiner's diagnostic impression was history 
consistent with tension headaches, with frequency and 
severity as described above.

The veteran underwent a new VA neurologic examination in May 
2003, at which the examiner noted that no claims folder was 
available for review.  At this examination, the veteran 
reported that due to an in-service motor vehicle accident he 
developed, among other things, predominantly occipital 
headaches, and that he had experienced dull aching occipital 
headaches since the accident.  He also reported that his 
headaches occurred on a regular basis, that they caused him 
to have difficulty sleeping at times, and that he had been 
treated for this disorder with Zomig.  On examination, he was 
found to be alert and pleasant, with vital signs normal.  
Neurological evaluation showed cranial nerves II through XII 
were within normal limits.  Further, there was no weakness or 
reflex abnormality noted.  In addition, sensory and 
cerebellar examination was within normal limits.  Based on 
the foregoing, the examiner stated that the veteran had a 
normal neurological examination, and that his symptoms were 
most consistent with muscle contraction headaches.  The 
examiner also stated that the veteran's functional state 
appeared to be minimally compromised, as evidenced by the 
fact that he was able to hold his job with an insurance 
company without any limitations.

In July 2003, the veteran underwent a new VA neurologic 
examination by the same examiner as in May 2003.  At this 
examination, the examiner noted that he had reviewed the 
claims folder, and that he was a board certified neurologist.  
It was again noted that the veteran had experienced chronic 
headaches since service, which the veteran reported occurred 
on a daily basis as a background aching discomfort in the 
neck, as well as occipital region.  The headaches 
occasionally intensified, approximately 2 or 3 times a month, 
with the more severe episodes lasting 5 to 6 hours.  Further, 
he reported that they were almost exclusively the aching type 
sensation without associated throbbing.  He also denied any 
associated nausea or vomiting.  In addition, he reported that 
he might have missed 1 or 2 days from work in the past year 
on account of his headaches.  While he reported medication 
for his neck and back discomfort, he indicated that he did 
not use any specific medications for his "headaches."  
General, sensory, and cerebellar examinations were all within 
normal limits.  Based on the foregoing, the examiner stated 
that he concurred with an earlier neurological opinion which 
had concluded that the veteran likely had muscle tension 
headaches.  Moreover, the examiner opined that he did not 
believe there was any significant residuals sequelae from the 
in-service whiplash injury in 1987.  The examiner also stated 
that the veteran did not have any fixed neurological deficits 
at this time that could be attributed to cervical disc and/or 
spinal cord disease.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected headaches have been evaluated 
as analogous to migraine headaches pursuant to the criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this Code, a noncompensable (zero percent) disability rating 
is assigned for less frequent attacks than for a 10 percent 
rating.  A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability rating 
is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
headaches.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Here, the veteran has reported daily, aching occipital 
headaches with flare-ups occurring several times a month.  
Nevertheless, neither the veteran's description of these 
flare-ups nor the competent medical evidence indicates that 
they are of such severity as to constitute prostrating 
attacks occurring on an average of once a month over the last 
several months.  For example, both the November 1995 and July 
2003 VA examinations found that there was no throbbing, 
nausea, or vomiting associated with the headaches.  Moreover, 
the clinician who conducted the May and July 2003 VA 
neurologic examinations stated in May 2003 that neurological 
examination was normal, and that his functional state 
appeared to be only minimally compromised.  Further, the 
veteran himself reported at the July 2003 examination that he 
had only missed 1 or 2 days of work in the past year due to 
his headaches.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected headaches 
under Diagnostic Code 8100.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As an additional matter, the Board concurs with the RO's 
determination that the veteran's service-connected headaches 
do not warrant consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  Nothing in the record 
reflects any periods of hospitalization due to his headaches.  
Further, as noted above, it was opined on the May 2003 VA 
examination that his functional state was only minimally 
compromised as he was able to hold his job with an insurance 
company without any limitations.  Further, he reported on the 
July 2003 VA examination that he had only missed 1 or 2 days 
from work due to his headaches.  Consequently, the Board 
concludes that the veteran is adequately compensated by the 
current schedular rating for the severity of his service-
connected headaches, and that the disorder does not present 
such an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


ORDER

Entitlement to an increased rating for headaches, currently 
evaluated as 10 percent disabling, is denied.


REMAND

The Board notes that the criteria for evaluating spine 
disabilities, to include the cervical spine, were 
substantially revised during the pendency of this appeal, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  For example, these revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

Although the RO last adjudicated this case in the November 
2003 SSOC, it does not appear that the veteran has been 
notified of the revised criteria for evaluating spine 
disabilities.  Moreover, even though the May and July 2003 VA 
neurologic examinations included findings regarding the 
veteran's neck, his most recent VA orthopedic examination for 
the service-connected cervical spine disorder was in January 
2001, more than 3 years ago.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In any event, all of 
the examinations of the cervical spine during the course of 
this appeal occurred prior to the effective date for the 
revised rating criteria.  As such, the Board is of the 
opinion that the examinations on file may not have 
sufficiently addressed the symptomatology contemplated by the 
new provisions.  Therefore, further development, in the form 
of a new VA examination, and adjudication are warranted.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
service-connected cervical spine disorder 
since July 2003.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
orthopedic examination to determine the 
current nature and severity of her 
service-connected cervical spine 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Moreover, the RO's decision 
should reflect consideration of the 
revised regulatory criteria for rating 
spine disabilities found in 38 C.F.R. 
§ 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished an SSOC which addresses all of the 
evidence obtained since the last SSOC in November 2003, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



